   8:20-cr-00008-JFB-MDN Doc # 71 Filed: 12/10/20 Page 1 of 3 - Page ID # 216




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                   8:20CR8
                      Plaintiff,

        vs.                                              PRELIMINARY ORDER OF
                                                              FORFEITURE
 SHEILA LIKNESS and THOMAS
 POVONDRA,

                      Defendants.



       This matter is before the before the Court upon the United States of America=s

Motion for Preliminary Order of Forfeiture (Filing No. 70). The Court reviews the record

in this case and, being duly advised in the premises, finds as follows:

   1. Defendant Thomas Povondra entered into a Plea Agreement (Filing No. 46)

whereby he entered a plea of guilty to Counts Five and Six of the Indictment and agreed

to the Forfeiture Allegation of the Indictment.

   2. Defendant Sheila Likness entered a plea of guilty to Counts One, Five and Six of

the Indictment. (Filing No. 67).

   3. The Forfeiture Allegation of the Indictment alleged that defendants used the

following property to facilitate the offenses, and/or that the property was derived from

proceeds obtained directly or indirectly as a result of the commission of the offenses:

              a. Defendant Sheila Likness' interest in funds in unidentified Bitcoin
                 accounts
              b. Alienware Computer bearing the serial number of DYM8VP2
              c. Black Acer Laptop SNID: 91004967776
              d. Black ASUS Laptop SN: EBNOWU161224466
              e. Black ASUS Laptop SN: G7NOCV06R72028A
              f. HP Touch Smart Computer SN: 4CS1170B6J
   8:20-cr-00008-JFB-MDN Doc # 71 Filed: 12/10/20 Page 2 of 3 - Page ID # 217




              g.   iPhone 10 IMEI: 357261095903719
              h.   LG Cell Phone FCC ID: ZNFUK.495
              i.   Macmini Computer ID Number on sticker: C3000Z
              j.   Colby Digital Audio Player ID Number: MP-C827
              k.   Dell Desktop Computer Key Tag: 7WLV6Yl


   3. By virtue of said pleas of guilty, defendants have forfeited their interests in the

subject property. Accordingly, the United States should be entitled to possession of

said property.

   6. The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Preliminary Order of Forfeiture is hereby granted.

       B. Based upon the Forfeiture Allegation of the Indictment and the pleas of guilty,

the United States is hereby authorized to seize the above described property.

       C. Defendants’ interest in the property is hereby forfeited to the United States for

disposition in accordance with the law, subject to the provisions of 18 U.S.C. §§

982(a)(2)(B), 982(a)(6) and 21 U.S.C. § 853(n)(1).

       D. The United States shall hold the property in its secure custody and control.

       E. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish notice of

this Preliminary Order of Forfeiture for at least thirty consecutive days on an official

internet government forfeiture site, www.forfeiture.gov. The United States may also, to

the extent practicable, provide direct written notice to any person known to have an

interest in the property.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

having or claiming a legal interest in any of the property must file a petition with this Court
                                              2
   8:20-cr-00008-JFB-MDN Doc # 71 Filed: 12/10/20 Page 3 of 3 - Page ID # 218




within 30 days of the final publication of notice or of receipt of actual notice, whichever is

earlier.

           G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or

interest in the property and any additional facts supporting the petitioner=s claim and the

relief sought.

           H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

           ORDERED this 10th day of December, 2020.


                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge




                                                 3
